The opinion of the court was delivered by
Fontron, J.:
This action seeks to enjoin the issuance and sale of school bonds approved by the voters of Unified School District No. 449, Leavenworth County, Kansas, at a special bond election held February 3, 1971.
On April 8, 1971, the trial court refused injunctive relief and entered judgment in favor of the defendants. The case now comes before us on plaintiff’s appeal from that judgment, the issuance of bonds having been held in abeyance during the interim.
Issues were joined on appeal and the case has been briefed and orally argued by counsel on both sides. In order that the school district officers may proceed expeditiously in the performance of their duties connected with the issuance and sale of the bonds, we are filing this brief opinion to announce our decision.
Upon due consideration we conclude there is no legal infirmity in the ballot presented to the voters at the election and we affirm the judgment of the district corut. A formal opinion will be prepared and filed in due course.